Fitzgerald, J.
In so far as applicants propose to organize for the purpose of advocating the repeal of any existing statutes which they believe to be “ illiberal and opposed to the progressive spirit of the age,” or with a view to procure the enactment of what they deem “ wise and liberal laws,” their objects are entirely proper, but to the extent that they aim to advocate the “ liberal interpretation and enforcement ” of what they term “ onerous ” existing laws they are attempting to organize for objects which the court cannot approve. Administrative officers are sworn to enforce the constitution and laws to the best of their ability, and no corporation can be created for tlie avowed purpose of embarrassing them even in the slightest degree in the performance of their duties.